DETAILED ACTION
1.	 Claims 1, 4-11 and 14-20 (now renumbered 1-16 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	Applicant’s response to the last Office Action filed on 01/21/2022 has been entered and made of record. 
4	Claims 1, 8 and 15 have been amended.
5. 	Claims 2-3 and 12-13 have been canceled. 
Response to Argument
6	The Applicant argument filed on 04/19/2022 are fully considered. Based on the Applicant’s amendment and argument the rejection under 35 U.S.C 103 is expressly withdrawn. 
After further search and consideration no prior art is found to anticipate or render the amended limitation obvious. 
REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1 and 11 as a whole, closest art of record failed to teach or suggest among other thing:, 
“ the multiple frames including an attribute frame and a geometry frame, reconstruct the 3D point cloud using the multiple frames and the occupancy map frame, determine whether to perform smoothing to the 3D point cloud based at least in part on properties of the multiple frames, and based on a determination to perform the smoothing, perform the smoothing to the 3D point cloud, and wherein the smoothing is attribute smoothing and the processor is further configured to: determine a format of the attribute frame, 2DOCKET No. SAMS10-01618 APPLICATION No. 17/033,508 PATENT in response to a determination that the attribute frame is a Red, Green Blue (RGB) 444 format, perform the attribute smoothing based on values associated with zeroth component of the RGB 444 format, and in response a determination that the attribute frame is a YUV 420 format: up scale the attribute frame to YUV 444 format, perform the attribute smoothing based on values associated with zeroth component of the YUV 444 format, and after the attribute smoothing is performed, convert the YUV 444 format of the attribute frame to an RGB 444 format.

8	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
9.	Below is a references that teach some limitations of the claims 1 and 11 but are lack the teaching of the limitations mentioned above: 

a.  “POINT CLOUD COMPRESSION”, US 20190087979 A1, to Mammou et al., disclose: 
 Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou 
A decoding device for point cloud decoding ( Fig.1, 2A-2B, [0602], Fig.1 encoder 104 generates a compressed version of the point cloud (compressed attribute information 112) that is transmitted via network 114 to decoder 116, the decoder decode the encoded data, wherein  the encoder or decoder, as described executed in one or more computer systems 1600, which may interact with various other devices) the decoding device comprising: a communication interface configured to receive a bitstream (Fig.1, 2A-2B , Fig.1  the decoder 116  decode the encoded point cloud data bitstream transmitted from the encoder through the network 114); and
 a processor operably coupled to the communication interface (Fig.1, Fig.2A-2B, [0090], the compressed point cloud data transferred to  the ), wherein the processor is configured to: decode the bitstream into multiple frames that include pixels, (Fig.1, Fig.2A-2B, [0090], as shown in Fig.2B Decoder 230 receives compressed point cloud information (bitstream)  204, which is the same compressed point cloud information 204 generated by encoder 200. Decoder 230 generates reconstructed point cloud 246 based on receiving the compressed point cloud information 204.) wherein a portion of the pixels are organized into patches  (Fig.2A-2B, [0005], [0008], [0330], claim 11, the encoder is configured to determine, for the point cloud, a plurality of patches, each corresponding to portions of the point cloud, decoder is configured to receive one or more encoded image frames comprising patch images for a plurality of patches of a compressed point cloud. A decoder 550 receives a bitstream516 . The decoder decode the video encoded bit stream to generate one or more video image frame such as image frame 518. The decoder further identify the patch image comprising attribute information, and assign attribute information including the patch image to respective ones of the point of the at least one patch )and correspond to respective  , from the bitstream (Fig.2A-2B, [0092], an encoder, such as encoder 200, converts a 3D point cloud into an image-based representation along with some meta data (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud), an occupancy map frame that indicates the portion of the pixels included in the multiple frames that represent the points of the 3D point cloud ( [0092], [0330], claim 11, an encoder, such as encoder 200, converts a 3D point cloud into an image-based representation along with some meta data (e.g., occupancy map and patch info) necessary to convert the compressed point cloud back into a decompressed point cloud), reconstruct the 3D point cloud using the multiple frames and the occupancy map frame (Fig.2B, [0098], [0330], claim 11;   the occupancy map is  encoded and decoded by a video compression module, such as video (multiple frames) compression module 218. This may be done at an encoder, such as encoder 200, such that the encoder has an accurate representation of what the occupancy map will look like when decoded by a decoder), determine whether to perform smoothing to the 3D point cloud based at least in part on properties of the multiple frames and based on a determination to perform the smoothing, perform the smoothing to the 3D point cloud  ([0100], [0104] [0120], [0260], decoder 203, further comprises a smoothing filter, such as smoothing filter 244. a smoothing filter may smooth incongruences at edges of patches.  A smoothing filter based on the geometry/texture/attributes of the points of the patches (e.g., median filtering), which takes into account both spatial and temporal aspects. ).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free).
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699